       Case 3:19-cr-03336-MMA Document 48 Filed 03/17/21 PageID.97 Page 1 of 1



1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                     No. 3:19-CR-3336-MMA-1
11
                 Plaintiff,                        ORDER GRANTING JOINT MOTION
12                                                 TO CONTINUE MOTION
                        v.                         HEARING/TRIAL SETTING
13
     YOLANDA GUADALUPE MENDEZ,                     [Doc. No. 47]
14
                 Defendant.
15

16

17         Upon due consideration, good cause appearing, the Court GRANTS the parties’
18   joint motion to continue the motion hearing/trial setting previously scheduled for March
19   24, 2021. Accordingly, based on the facts set forth in the parties’ joint motion and
20   pursuant to 18 U.S.C. § 3161(h)(7), the Court finds that the ends of justice served by
21   granting the requested continuance outweigh the best interest of the public and the
22   defendant in a speedy trial and RESETS the motion hearing/trial setting for
23   May 5, 2021 at 2:00 p.m. in Courtroom 3D.
24         IT IS SO ORDERED.
25
      DATE: March 17, 2021
26                                             HON. MICHAEL M. ANELLO
                                               UNITED STATES DISTICT JUDGE
27

28
